Citation Nr: 9909164	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  91-36 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disability on a direct basis.

2. Entitlement to service connection for a psychiatric 
disability on a secondary basis.

3.  Entitlement to a compensable evaluation for a systolic 
heart murmur.

4.  Whether new and material evidence has been presented or 
secured to reopen a claim of service connection for acne 
(claimed as chloracne).


REPRESENTATION

Appellant represented by:	David S. Reisman, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant served on active duty from November 1970 to 
August 1972.  This matter is currently before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  In August 1994, the Board upheld the 
RO's denial of the claims listed as issues 1-3 on the cover 
page.  The Board also upheld the denial of service connection 
for tension headaches.  The appellant filed a timely appeal 
to the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims) (Court).

In February 1997, the Court affirmed the Board's denial of 
service connection for tension headaches and vacated and 
remanded the remaining issues on appeal.  Accordingly, the 
issue of service connection for tension headaches is not now 
before the Board.

The Board remanded the case to the RO in September 1997.  The 
case is now returned to the Board for appellate review.

Subsequent to the August 1994 Board decision, the appellant 
had raised and perfected an appeal on the issue of whether 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for a skin 
condition, claimed as chloracne.  The appellant was then 
represented, in connection with that claim, by a service 
organization, which requested that further action on that 
appeal be deferred until it could have the claims folder for 
review and presentation of a brief in support of the appeal.  
Subsequently, the appellant designated an attorney as his 
representative, and the attorney's representation was limited 
only to matters under the veteran's claims file number, which 
would encompass the pending appeal of the issue of new and 
material evidence to reopen the claim of entitlement to 
service connection for a skin condition.  As due process is 
warranted in that pending issue, it is also the subject of 
this remand.

A January 1994 statement by the appellant may have raised a 
claim for a total rating based on individual unemployability 
due to service-connected disability, notwithstanding the 
subsequent adjudication of a claim for non-service-connected 
pension benefits.  In March 1998, the appellant submitted a 
statement seeking restoration of competency status and 
disbursement of funds without limitation.  The RO has 
adjudicated neither of these matters.  The Board refers them 
for appropriate action.

REMAND

"A remand by [the] Court or the Board confers on the veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Further development is required 
to comply with the previous remand instructions.

In May 1998 the RO requested statements of findings of 
disability and the medical records upon which any such 
finding were based from the Office of Personnel Management 
(OPM) and from the Social Security Administration (SSA).  The 
statements of record from those agencies were apparently 
submitted by the appellant with medical records dated 1972 to 
1984 that OPM provided him in 1996.  It does not appear that 
OPM or SSA responded to RO's May 1998 request, nor do the 
records provided by the appellant seem sufficient to be the 
basis of disability retirement in July 1993, nearly 10 years 
after the most recent of those records.  The RO performed no 
follow-up.  See 38 U.S.C.A. § 5106 (West 1991).

The VA psychiatric examination report of August 1998 is 
inadequately responsive to the questions in the Board's 
September 1997 remand.  Additionally, the RO did not follow-
up on a specific referral to other medical authority by the 
examiner.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991).  
The remand asked whether any psychiatric disability found is 
related to, or was chronically worsened by, the appellant' 
active service.  The response, "If the veteran's active duty 
symptoms were, in fact[,] related to anxiety and/or medical 
conditions(s), the schizophrenic disorder may not have had 
onset until age 36 (around 1987)," merely begs the question 
whether the symptoms in service were of the currently 
diagnosed generalized anxiety disorder.  The examiner's 
diagnosis of chronic generalized anxiety disorder with 
childhood onset implies that the appellant had that disorder 
in service, but a more specific answer is needed.  The next 
obvious question is whether any pre-existing anxiety disorder 
was aggravated, i.e., became chronically worse, in service.  
This answer is needed to complete the prior remand 
instruction.

Regarding the remand question whether systolic murmur 
aggravated any psychiatric disorder, the psychiatric examiner 
advised referring that question to a physician.  The August 
1998 cardiology examination of several days later did not 
address the question.  It appears the cardiology and the 
psychiatry examiners may need to confer with one another to 
clarify the question of cause or aggravation of a psychiatric 
disorder by the systolic heart murmur.

The cardiology examination report only identified no chest 
pain as the result of a treadmill test.  The appellant's 
systolic murmur is rated by analogy to valvular heart disease 
(Diagnostic Code 7000).  The appellant reports several of the 
symptoms listed in the rating criteria.  The Board would find 
it helpful if the August 1998 cardiology examiner 
supplemented his report with the full results of the 
treadmill test, and commented on the presence or absence of 
each of the factors in the rating schedule.

With respect to the appeal from the June 1995 determination 
that new and material evidence had not been presented to 
reopen a claim of entitlement to service connection for a 
skin condition (acne), claimed as chloracne, the appellant's 
attorney has not had an opportunity to review the file in 
order to prepare a brief in support of that appeal.  The 
appellant has a right to representation of his choice at 
every stage in the prosecution of a claim.  38 C.F.R. 
§ 3.103(e) (1998).  Furthermore, there may have been evidence 
pertinent to this issue entered in the record since September 
1995.  If so, the RO should consider that evidence prior to 
providing the file to the attorney for review and should 
prepare a supplemental statement of the case.

Accordingly, this case is REMANDED for the following:

1.  If, under 38 U.S.C. § 5106, 
authorization is not required to obtained 
medical records of the appellant from 
OPM, request from OPM all non-VA medical 
records it has on the appellant.  If 
authorization is required, request the 
appellant or his custodian to authorize 
the Office of Personnel Management to 
release any medical information it may 
have about the appellant.  When, if 
needed, authorization is obtained, 
request from OPM all non-VA medical 
records it has on the appellant.  
Associate any information obtained with 
the claims folder.

2.  Request SSA to provide all available 
non-VA medical information it has on the 
appellant. Associate any information 
obtained with the claims folder.

3.  Return the claims folder with the 
August 1998 VA psychiatric examination to 
the examiner for a supplemental report, 
responsive to the following questions:  
(a) Did the appellant have an anxiety 
disorder while on active duty?  (b) If 
the appellant had an anxiety disorder in 
service, was it aggravated, i.e., did it 
become chronically worse, in service: The 
examiner should note the May 1991 
statement of F.S. and the July 1997 
statement of K.L. in the context of these 
questions.  If a sound medical answer is 
not feasible, the examiner should so 
state and state why.  Associate any 
information obtained with the claims 
folder.

4.  Return the claims folder with the 
August 1997 examination report to the 
examiner to answer the following 
questions:  (a) During the treadmill test 
reported in the August 1997 examination, 
did the appellant experience dyspnea, 
fatigue, dizziness, or syncope, and if 
yes to any, at what workload (in METS), 
and was any symptomatology demonstrated a 
symptom of the systolic murmur?  If so, 
what was symptomatic of the systolic 
murmur?  (b) Has the appellant's systolic 
murmur caused or aggravated any 
psychiatric disorder he has?  In regard 
to question (b), the examiner should see 
the August 1997 psychiatric examination 
report at part C.3.  If consultation or 
conference between the cardiology 
examiner and the psychiatry examiner 
would be helpful in addressing question 
(b), such should be done.  If a sound 
medical answer to question (b) is not 
feasible, the examiner should so state, 
and state why.  Associate any information 
obtained with the claims folder.

5.  Examine the claims folder to 
determine whether any medical evidence 
pertinent to the issue of whether new and 
material evidence has been submitted to 
reopen a claim for a skin disorder, 
claimed as chloracne, has been presented 
or obtained since September 1995.  If it 
has, readjudicate that claim, providing 
notice to the veteran and his attorney.

6.  Issue a supplemental statement of the 
case to the veteran and his attorney on 
all issues subject to this remand.  
Provide an appropriate period for 
response, to include providing the 
veteran's attorney an opportunity to 
review pertinent information in the 
claims folders (subject to the limitation 
of access to information contained in the 
July 1997 authorization of the attorney 
to represent the veteran) and to submit 
additional briefing and argument.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The appellant 
and his representative are free to furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose 
of this REMAND is to obtain additional information and to 
afford due process.  No inference should be drawn regarding 
the final disposition of the claim because of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 8 -


